Exhibit 10.5

 

AFFYMAX, INC.

 

AMENDED AND RESTATED

2006 EQUITY INCENTIVE PLAN

 

APPROVED BY THE BOARD:  JULY 7, 2006

APPROVED BY THE STOCKHOLDERS:  NOVEMBER 22, 2006

AS AMENDED BY THE BOARD ON OCTOBER 29, 2009

AS AMENDED BY THE BOARD ON MARCH 2, 2011

AS AMENDED BY THE BOARD ON JUNE 13, 2012

TERMINATION DATE:  JULY 6, 2016

 

1.             GENERAL.

 

(a)           Successor and Continuation of Prior Plan.  The Plan is intended as
the successor to and continuation of the Affymax, Inc. 2001 Stock Option/Stock
Issuance Plan (the “Prior Plan”).  On the Effective Date, the shares of Common
stock issuable pursuant to all then outstanding stock awards granted under the
Prior Plan shall be deemed transferred to the share reserve of this Plan, but
such stock awards shall remain subject to the terms of the Prior Plan.  All
Stock Awards granted subsequent to the Effective Date shall be subject to the
terms of this Plan.  On and after the Effective Date, no additional stock awards
shall be granted pursuant to the terms of the Prior Plan, and any unused shares
of Common Stock remaining available on the Effective Date for the future grant
of stock awards under the Prior Plan shall not become available for issuance
under this Plan.

 

(b)           Eligible Stock Award Recipients.  The persons eligible to receive
Stock Awards are Employees, Directors and Consultants.

 

(c)           Available Stock Awards.  The Plan provides for the grant of the
following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Restricted Stock Awards, (iv) Restricted Stock Unit Awards,
(v) Stock Appreciation Rights, (vi) Performance Stock Awards, and (vii) Other
Stock Awards.

 

(d)           Purpose.  The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Stock Awards as
set forth in Section 1(b), to provide incentives for such persons to exert
maximum efforts for the success of the Company and any Affiliate, and to provide
a means by which such eligible recipients may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of Stock
Awards.

 

2.             ADMINISTRATION.

 

(a)           Administration by Board.  The Board shall administer the Plan
unless and until the Board delegates administration of the Plan to a Committee
or Committees, as provided in Section 2(d).  However, the Board may not delegate
administration of the Non-Discretionary Grant Program.

 

1

--------------------------------------------------------------------------------


 

(b)           Powers of Board.  Except with respect to the Non-Discretionary
Grant Program, the Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

 

(i)            To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Stock Awards; (B) when and how each Stock Award
shall be granted; (C) what type or combination of types of Stock Award shall be
granted; (D) the provisions of each Stock Award granted (which need not be
identical), including the time or times when a person shall be permitted to
receive cash or Common Stock pursuant to a Stock Award; and (E) the number of
shares of Common Stock with respect to which a Stock Award shall be granted to
each such person.

 

(ii)           To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration.  The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan or Stock Award fully effective.

 

(iii)         To settle all controversies regarding the Plan and Stock Awards
granted under it.

 

(iv)          To accelerate the time at which a Stock Award may first be
exercised or the time during which a Stock Award or any part thereof will vest
in accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest.

 

(v)            To effect, at any time and from time to time, with the consent of
any adversely affected Participant, (1) the reduction of the exercise price of
any outstanding Option or the strike price of any outstanding Stock Appreciation
Right; (2) the cancellation of any outstanding Option or Stock Appreciation
Right and the grant in substitution therefor of (a) a new Option or Stock
Appreciation Right under the Plan or another equity plan of the Company covering
the same or different number of shares of Common Stock, (b) a Restricted Stock
Award, (c) a Restricted Stock Unit Award, (d) an Other Stock Award, (e) cash,
and/or (f) other valuable consideration as determined by the Board in its sole
discretion; or (3) any other action that is treated as a repricing under
generally accepted accounting principles.

 

(vi)          To suspend or terminate the Plan at any time.  Suspension or
termination of the Plan shall not impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
affected Participant.

 

(vii)         To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and/or to bring the Plan or Stock Awards granted under the Plan into compliance
therewith, subject to the limitations, if any, of applicable law. However,
except as provided in Section 10(a) relating to Capitalization Adjustments,
stockholder approval shall be required for any amendment of the Plan that either
(i) materially increases the number of shares of Common Stock available for
issuance under the Plan, (ii)

 

2

--------------------------------------------------------------------------------


 

materially expands the class of individuals eligible to receive Stock Awards
under the Plan, (iii) materially increases the benefits accruing to Participants
under the Plan or materially reduces the price at which shares of Common Stock
may be issued or purchased under the Plan, (iv) materially extends the term of
the Plan, or (v) expands the types of Stock Awards available for issuance under
the Plan, but in each of (i) through (v) only to the extent required by
applicable law or listing requirements. Except as provided above, rights under
any Stock Award granted before amendment of the Plan shall not be impaired by
any amendment of the Plan unless (i) the Company requests the consent of the
affected Participant, and (ii) such Participant consents in writing.

 

(viii)        To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (i) Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees,
(ii) Section 422 of the Code regarding Incentive Stock Options, or
(iii) Rule 16b-3.

 

(ix)          To approve forms of Stock Award Agreements for use under the Plan
and to amend the terms of any one or more Stock Awards, including, but not
limited to, amendments to provide terms more favorable than previously provided
in the Stock Award Agreement, subject to any specified limits in the Plan that
are not subject to Board discretion; provided however, that, the rights under
any Stock Award shall not be impaired by any such amendment unless (i) the
Company requests the consent of the affected Participant, and (ii) such
Participant consents in writing.  Notwithstanding the foregoing, subject to the
limitations of applicable law, if any, the Board may amend the terms of any one
or more Stock Awards without the affected Participant’s consent if necessary to
maintain the qualified status of the Stock Award as an Incentive Stock Option or
to bring the Stock Award into compliance with Section 409A of the Code and the
related guidance thereunder.

 

(x)           Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Plan or Stock Awards.

 

(xi)          To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.

 

(c)           Administration of Non-Discretionary Grant Program.  The Board
shall have the power, subject to and within the limitation of, the express
provisions of the Non-Discretionary Grant Program:

 

(i)            To determine the provisions of each Option and each Annual
Restricted Stock Unit Award to the extent not specified in the Non-Discretionary
Grant Program.

 

(ii)           To construe and interpret the Non-Discretionary Grant Program,
and the Options and Annual Restricted Stock Unit Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration.  The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Non-Discretionary Grant Program or in any

 

3

--------------------------------------------------------------------------------


 

Option Agreement or Restricted Stock Unit Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Non-Discretionary
Grant Program, Option or Annual Restricted Stock Unit Award fully effective.

 

(iii)         Generally, to exercise such powers and to perform such acts as the
Board deems necessary or expedient to promote the best interests of the Company
and that are not in conflict with the provisions of the Non-Discretionary Grant
Program.

 

(d)           Delegation to Committee.

 

(i)            General.  The Board may delegate some or all of the
administration of the Plan (except the Non-Discretionary Grant Program) to a
Committee or Committees.  If administration is delegated to a Committee, the
Committee shall have, in connection with the administration of the Plan, the
powers theretofore possessed by the Board that have been delegated to the
Committee, including the power to delegate to a subcommittee of the Committee
any of the administrative powers the Committee is authorized to exercise (and
references in the Plan to the Board shall thereafter be to the Committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board.  The
Board may retain the authority to concurrently administer the Plan with the
Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

 

(ii)           Section 162(m) and Rule 16b-3 Compliance.  In the sole discretion
of the Board, the Committee may consist solely of two or more Outside Directors,
in accordance with Section 162(m) of the Code, or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3.  In addition, the Board
or the Committee, in its sole discretion, may (A) delegate to a Committee who
need not be Outside Directors the authority to grant Stock Awards to eligible
persons who are either (I) not then Covered Employees and are not expected to be
Covered Employees at the time of recognition of income resulting from such Stock
Award, or (II) not persons with respect to whom the Company wishes to comply
with Section 162(m) of the Code, or (B) delegate to a Committee who need not be
Non-Employee Directors the authority to grant Stock Awards to eligible persons
who are not then subject to Section 16 of the Exchange Act.

 

(e)           Delegation to Officers.  The Board may delegate to one or more
Officers the authority to do one or both of the following (i) designate Officers
and Employees of the Company or any of its Subsidiaries to be recipients of
Options (and, to the extent permitted by Delaware law, other Stock Awards) and
the terms thereof, and (ii) determine the number of shares of Common Stock to be
subject to such Stock Awards granted to such Officers and Employees; provided,
however, that the Board resolutions regarding such delegation shall specify the
total number of shares of Common Stock that may be subject to the Stock Awards
granted by such Officers and that such Officer may not grant a Stock Award to
himself or herself.  Notwithstanding anything to the contrary in this
Section 2(e), the Board may not delegate to an Officer authority to determine
the Fair Market Value of the Common Stock pursuant to Section 14(z)(iii) below.

 

4

--------------------------------------------------------------------------------


 

(f)            Effect of Board’s Decision. All determinations, interpretations
and constructions made by the Board in good faith shall not be subject to review
by any person and shall be final, binding and conclusive on all persons.

 

3.             SHARES SUBJECT TO THE PLAN.

 

(a)           Share Reserve. Subject to the provisions of Section 10(a) relating
to Capitalization Adjustments, the aggregate number of shares of Common Stock
that may be issued pursuant to Stock Awards under the Plan shall not exceed two
million eight hundred thirty-seven thousand two hundred eighty-one (2,837,281)
shares, subject to reduction as set forth below.  Such share reserve consists of
(i) the one million five hundred eighty-seven thousand two hundred eighty-one
(1,587,281) shares reserved for issuance under the Prior Plan, plus (ii) an
additional one million two hundred fifty thousand (1,250,000) shares reserved
for issuance under the Plan, but such aggregate number shall be reduced by any
unused shares of Common Stock remaining available on the Effective Date for the
future grant of stock awards under the Prior Plan.  In addition, the number of
shares of Common Stock available for issuance under the Plan shall automatically
increase on January 1st of each year commencing in 2007 and ending on (and
including) January 1, 2016, in an amount equal to the lesser of (i) four and
one-half percent (4½%) of the total number of shares of Common Stock outstanding
on December 31st of the preceding calendar year, or (ii) the number of shares of
stock (not to exceed one million four hundred thousand (1,400,000) shares)
determined by the Board of Directors.  Notwithstanding the foregoing, the Board
may act prior to the first day of any calendar year, to provide that there shall
be no increase in the share reserve for such calendar year or that the increase
in the share reserve for such calendar year shall be a lesser number of shares
of Common Stock than would otherwise occur pursuant to the preceding sentence. 
Shares may be issued in connection with a merger or acquisition as permitted by
NASD Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed Company Manual
Section 303A.08, or AMEX Company Guide Section 711 and such issuance shall not
reduce the number of shares available for issuance under the Plan.

 

(b)           Reversion of Shares to the Share Reserve.  If any (i) Stock Award
shall for any reason expire or otherwise terminate, in whole or in part, without
having been exercised in full, (ii) shares of Common Stock issued to a
Participant pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
for the vesting of such shares, (iii) a Stock Award is settled in cash, (iv) if
any shares of Common Stock are cancelled in accordance with the cancellation and
regrant provisions of Section 3(b)(v), then the shares of Common Stock not
issued under such Stock Award, or forfeited to or repurchased by the Company,
shall revert to and again become available for issuance under the Plan.  If any
shares subject to a Stock Award are not delivered to a Participant because such
shares are withheld for the payment of taxes or the Stock Award is exercised
through a reduction of shares subject to the Stock Award (i.e., “net exercised”)
or an appreciation distribution in respect of a Stock Appreciation right is paid
in shares of Common Stock, the number of shares subject to the Stock Award that
are not delivered to the Participant shall remain available for subsequent
issuance under the Plan.  If the exercise price of any Stock Award is satisfied
by tendering shares of Common Stock held by the Participant (either by actual
delivery or attestation), then the number of shares so tendered shall remain
available for issuance under the Plan.

 

5

--------------------------------------------------------------------------------


 

(c)           Incentive Stock Option Limit.  Notwithstanding anything to the
contrary in this Section 3(c), subject to the provisions of
Section 10(a) relating to Capitalization Adjustments the aggregate maximum
number of shares of Common Stock that may be issued pursuant to the exercise of
Incentive Stock Options shall be one million two hundred fifty thousand
(1,250,000)  (pre-split) shares of Common Stock plus the amount of any increase
in the number of shares that may be available for issuance pursuant to Stock
Awards pursuant to Section 3(a).

 

(d)           Source of Shares.  The stock issuable under the Plan shall be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market.

 

4.             ELIGIBILITY.

 

(a)           Eligibility for Specific Stock Awards.  Incentive Stock Options
may be granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections
424(e) and 424(f) of the Code).  Stock Awards other than Incentive Stock Options
may be granted to Employees, Directors and Consultants.  Non-discretionary
Options and Annual Restricted Stock Unit Awards granted under the
Non-Discretionary Grant Program in Section 7 may be granted only to Eligible
Directors.

 

(b)           Ten Percent Stockholders.  A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

 

(c)           Section 162(m) Limitation.  Subject to the provisions of
Section 10(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Employee shall be eligible to be granted during any calendar year Stock
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least one hundred percent (100%) of the Fair Market Value of
the Common Stock on the date the Stock Award is granted covering more than six
hundred twenty-five thousand (625,000) shares of Common Stock.

 

(d)           Consultants.  A Consultant shall be eligible for the grant of a
Stock Award only if, at the time of grant, a Form S-8 Registration Statement
under the Securities Act (“Form S-8”) is available to register either the offer
or the sale of the Company’s securities to such Consultant.

 

5.             OPTION PROVISIONS.

 

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option. 
If an Option is not specifically designated as an Incentive Stock Option, then
the Option shall be a Nonstatutory Stock Option.  The provisions of separate
Options need not be identical; provided, however, that each Option Agreement
shall conform to (through incorporation of provisions hereof by reference in the
Option Agreement or otherwise) the substance of each of the following
provisions:

 

6

--------------------------------------------------------------------------------


 

(a)           Term.  Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, no Option shall be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Option Agreement.

 

(b)           Exercise Price.  Subject to the provisions of
Section 4(b) regarding Ten Percent Stockholders, the exercise price of each
Option shall be not less than one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Option on the date the Option is
granted.  Notwithstanding the foregoing, an Option may be granted with an
exercise price lower than one hundred percent (100%) of the Fair Market Value of
the Common Stock subject to the Option if such Option is granted pursuant to an
assumption or substitution for another option in a manner consistent with the
provisions of Section 424(a) of the Code (whether or not such options are
Incentive Stock Options).

 

(c)           Consideration.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option shall be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below.  The Board shall have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise restrict the ability to use certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.  The methods of payment permitted by this Section 5(c) are:

 

(i)            by cash, check, bank draft or money order payable to the Company;

 

(ii)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

 

(iii)         by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock;

 

(iv)          by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, the Company shall accept a cash or
other payment from the Participant to the extent of any remaining balance of the
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued; provided, further, that shares of Common Stock will no
longer be subject to an Option and will not be exercisable thereafter to the
extent that (A) shares issuable upon exercise are reduced to pay the exercise
price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations;  or

 

(v)            in any other form of legal consideration that may be acceptable
to the Board in its sole discretion and permissible under applicable law.

 

(d)           Transferability of Options.  The Board may, in its sole
discretion, impose such limitations on the transferability of Options as the
Board shall determine.  In the absence of such a determination by the Board to
the contrary, the following restrictions on the transferability of Options shall
apply:

 

7

--------------------------------------------------------------------------------


 

(i)            Restrictions on Transfer.  An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner that is not prohibited by applicable tax and
securities laws upon the Optionholder’s request.

 

(ii)           Domestic Relations Orders.  Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that if an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

 

(iii)         Beneficiary Designation.  Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company and any broker designated
by the Company to effect Option exercises, designate a third party who, in the
event of the death of the Optionholder, shall thereafter be entitled to exercise
the Option.  In the absence of such a designation, the executor or administrator
of the Optionholder’s estate shall be entitled to exercise the Option.

 

(e)           Vesting of Options Generally.  The total number of shares of
Common Stock subject to an Option may vest and therefore become exercisable in
periodic installments that may or may not be equal.  The Option may be subject
to such other terms and conditions on the time or times when it may or may not
be exercised (which may be based on the satisfaction of Performance Goals or
other criteria) as the Board may deem appropriate.  The vesting provisions of
individual Options may vary.  The provisions of this Section 5(e) are subject to
any Option provisions governing the minimum number of shares of Common Stock as
to which an Option may be exercised.

 

(f)            Termination of Continuous Service.  In the event that an
Optionholder’s Continuous Service terminates (other than for Cause or upon the
Optionholder’s death or Disability), the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination of Continuous Service) but only within such period
of time ending on the earlier of (i) the date three (3) months following the
termination of the Optionholder’s Continuous Service (or such longer or shorter
period specified in the Option Agreement), or (ii) the expiration of the term of
the Option as set forth in the Option Agreement.  If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.

 

(g)           Extension of Termination Date.  An Optionholder’s Option Agreement
may provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of three (3) months after the
termination of the

 

8

--------------------------------------------------------------------------------


 

Optionholder’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements, or (ii) the expiration of
the term of the Option as set forth in the Option Agreement.

 

(h)           Disability of Optionholder.  In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date twelve (12) months following such termination of Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement.  If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

 

(i)            Death of Optionholder.  In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionholder’s death, but only within the period ending on the
earlier of (i) the date eighteen (18) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of such Option as set forth in the Option Agreement.  If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.

 

(j)            Termination for Cause.  In the event that an Optionholder’s
Continuous Service is terminated for Cause, the Option shall terminate
immediately and cease to remain outstanding.

 

(k)           Non-Exempt Employees.  No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act shall be first
exercisable for any shares of Common Stock until at least six months following
the date of grant of the Option.  The foregoing provision is intended to operate
so that any income derived by a non-exempt employee in connection with the
exercise or vesting of an Option will be exempt from his or her regular rate of
pay.

 

6.             PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

 

(a)           Restricted Stock Awards.  Each Restricted Stock Award Agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate.  To the extent consistent with the Company’s Bylaws, at
the Board’s election, shares of Common Stock may be (x) held in book entry form
subject to the Company’s instructions until any restrictions relating to the
Restricted Stock Award lapse; or (y) evidenced by a certificate, which
certificate shall be held in such form and manner as determined by the Board. 
The terms and conditions of Restricted Stock Award Agreements may change from
time to time, and the terms and conditions of separate Restricted Stock Award
Agreements need not be identical; provided,

 

9

--------------------------------------------------------------------------------


 

however, that each Restricted Stock Award Agreement shall conform to (through
incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

 

(i)            Consideration.  A Restricted Stock Award may be awarded in
consideration for (A) cash, check, bank draft or money order payable to the
Company; (B) past or future services actually or to be rendered to the Company
or an Affiliate; or (C) any other form of legal consideration that may be
acceptable to the Board in its sole discretion and permissible under applicable
law.

 

(ii)           Vesting.  Shares of Common Stock awarded under a Restricted Stock
Award Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.

 

(iii)         Termination of Participant’s Continuous Service.  In the event a
Participant’s Continuous Service terminates, the Company may receive via a
forfeiture condition or a repurchase right, any or all of the shares of Common
Stock held by the Participant which have not vested as of the date of
termination of Continuous Service under the terms of the Restricted Stock Award
Agreement.

 

(iv)          Transferability.  Rights to acquire shares of Common Stock under
the Restricted Stock Award Agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Award Agreement, as the Board shall determine in its sole discretion, so long as
Common Stock awarded under the Restricted Stock Award Agreement remains subject
to the terms of the Restricted Stock Award Agreement.

 

(b)           Restricted Stock Unit Awards.  Each Restricted Stock Unit Award
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  The terms and conditions of Restricted Stock
Unit Award Agreements may change from time to time, and the terms and conditions
of separate Restricted Stock Unit Award Agreements need not be identical;
provided, however, that each Restricted Stock Unit Award Agreement shall conform
to (through incorporation of the provisions hereof by reference in the agreement
or otherwise) the substance of each of the following provisions:

 

(i)            Consideration.  At the time of grant of a Restricted Stock Unit
Award, the Board will determine the consideration, if any, to be paid by the
Participant upon delivery of each share of Common Stock subject to the
Restricted Stock Unit Award. The consideration to be paid (if any) by the
Participant for each share of Common Stock subject to a Restricted Stock Unit
Award may be paid in any form of legal consideration that may be acceptable to
the Board in its sole discretion and permissible under applicable law.

 

(ii)           Vesting.  At the time of the grant of a Restricted Stock Unit
Award, the Board may impose such restrictions or conditions to the vesting of
the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

 

(iii)         Payment.  A Restricted Stock Unit Award may be settled by the
delivery of shares of Common Stock, their cash equivalent, any combination
thereof or in any other form of consideration, as determined by the Board and
contained in the Restricted Stock Unit Award Agreement.

 

10

--------------------------------------------------------------------------------


 

(iv)          Additional Restrictions.  At the time of the grant of a Restricted
Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to a Restricted Stock Unit Award to a time
after the vesting of such Restricted Stock Unit Award.

 

(v)            Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by a Restricted Stock Unit Award, as
determined by the Board and contained in the Restricted Stock Unit Award
Agreement.  At the sole discretion of the Board, such dividend equivalents may
be converted into additional shares of Common Stock covered by the Restricted
Stock Unit Award in such manner as determined by the Board.  Any additional
shares covered by the Restricted Stock Unit Award credited by reason of such
dividend equivalents will be subject to all the terms and conditions of the
underlying Restricted Stock Unit Award Agreement to which they relate.

 

(vi)          Termination of Participant’s Continuous Service.  Except as
otherwise provided in the applicable Restricted Stock Unit Award Agreement, such
portion of the Restricted Stock Unit Award that has not vested will be forfeited
upon the Participant’s termination of Continuous Service.

 

(vii)         Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Restricted Stock Unit Award
granted under the Plan that is not exempt from the requirements of Section 409A
of the Code shall incorporate terms and conditions necessary to avoid the
consequences of Section 409A(a)(1) of the Code.  Such restrictions, if any,
shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing such Restricted Stock Unit Award.

 

(c)           Stock Appreciation Rights.  Each Stock Appreciation Right
Agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate.  Stock Appreciation Rights may be granted as
stand-alone Stock Awards or in tandem with other Stock Awards.  The terms and
conditions of Stock Appreciation Right Agreements may change from time to time,
and the terms and conditions of separate Stock Appreciation Right Agreements
need not be identical; provided, however, that each Stock Appreciation Right
Agreement shall conform to (through incorporation of the provisions hereof by
reference in the agreement or otherwise) the substance of each of the following
provisions:

 

(i)            Term.  No Stock Appreciation Right shall be exercisable after the
expiration of ten (10) years from the date of its grant or such shorter period
specified in the Stock Appreciation Right Agreement.

 

(ii)           Strike Price. Each Stock Appreciation Right will be denominated
in shares of Common Stock equivalents.  The strike price of each Stock
Appreciation Right shall not be less than one hundred percent (100%) of the Fair
Market Value of the Common Stock equivalents subject to the Stock Appreciation
Right on the date of grant.

 

11

--------------------------------------------------------------------------------


 

(iii)         Calculation of Appreciation.  The appreciation distribution
payable on the exercise of a Stock Appreciation Right will be not greater than
an amount equal to the excess of (A) the aggregate Fair Market Value (on the
date of the exercise of the Stock Appreciation Right) of a number of shares of
Common Stock equal to the number of shares of Common Stock equivalents in which
the Participant is vested under such Stock Appreciation Right, and with respect
to which the Participant is exercising the Stock Appreciation Right on such
date, over (B) the strike price.

 

(iv)          Vesting.  At the time of the grant of a Stock Appreciation Right,
the Board may impose such restrictions or conditions to the vesting of such
Stock Appreciation Right as it, in its sole discretion, deems appropriate.

 

(v)            Exercise.  To exercise any outstanding Stock Appreciation Right,
the Participant must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Appreciation Right Agreement
evidencing such Stock Appreciation Right.

 

(vi)          Payment.  The appreciation distribution in respect of a Stock
Appreciation Right may be paid in Common Stock, in cash, in any combination of
the two or in any other form of consideration, as determined by the Board and
set forth in the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.

 

(vii)         Termination of Continuous Service.  In the event that a
Participant’s Continuous Service terminates (other than for Cause), the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination of Continuous Service) but only within such period of time
ending on the earlier of (A) the date three (3) months following the termination
of the Participant’s Continuous Service (or such longer or shorter period
specified in the Stock Appreciation Right Agreement), or (B) the expiration of
the term of the Stock Appreciation Right as set forth in the Stock Appreciation
Right Agreement.  If, after termination of Continuous Service, the Participant
does not exercise his or her Stock Appreciation Right within the time specified
herein or in the Stock Appreciation Right Agreement (as applicable), the Stock
Appreciation Right shall terminate.

 

(viii)        Termination for Cause.  Except as explicitly provided otherwise in
an Participant’s Stock Appreciation Right Agreement, in the event that a
Participant’s Continuous Service is terminated for Cause, the Stock Appreciation
Right shall terminate upon the termination date of such Participant’s Continuous
Service, and the Participant shall be prohibited from exercising his or her
Stock Appreciation Right from and after the time of such termination of
Continuous Service.

 

(ix)          Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Stock Appreciation Rights granted
under the Plan that are not exempt from the requirements of Section 409A of the
Code shall incorporate terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1) of the Code.  Such restrictions, if any, shall
be determined by the Board and contained in the Stock Appreciation Right
Agreement evidencing such Stock Appreciation Right.

 

12

--------------------------------------------------------------------------------


 

(d)           Performance Stock Awards.  A Performance Stock Award is either a
Restricted Stock Award or Restricted Stock Unit Award that may be granted or may
vest based upon the attainment during a Performance Period of certain
Performance Goals.  A Performance Stock Award may, but need not, require the
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained shall be conclusively determined by the Committee in its sole
discretion.  The maximum benefit to be received by any Participant in a calendar
year attributable to Performance Stock Awards described in this
Section 6(d) shall not exceed the value of six hundred twenty-five thousand
(625,000) shares of Common Stock.  In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board may determine that
cash may be used in payment of Performance Stock Awards.

 

(e)           Other Stock Awards.  Other forms of Stock Awards valued in whole
or in part by reference to, or otherwise based on, Common Stock may be granted
either alone or in addition to Stock Awards provided for under Section 5 and the
preceding provisions of this Section 6.  Subject to the provisions of the Plan,
the Board shall have sole and complete authority to determine the persons to
whom and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.

 

7.             NON-DISCRETIONARY GRANTS TO ELIGIBLE DIRECTORS

 

(a)           General.  The Non-Discretionary Grant Program in this Section 7
allows Eligible Directors to receive Nonstatutory Stock Options and Restricted
Stock Unit Awards automatically at designated intervals over their period of
Continuous Service on the Board.

 

(b)           Eligibility.  The Stock Awards shall automatically be granted to
all Eligible Directors who meet the specified criteria.

 

(c)           Non-Discretionary Grants.

 

(i)            IPO Awards.  Without any further action of the Board, each person
who is serving as a Non-Employee Director on the IPO Date, except any such
person who was elected or appointed to the Board within nine (9) months prior to
the IPO Date and received an option grant from the Company in connection with
his or her initial election or appointment to the Board, shall automatically be
granted a Nonstatutory Stock Option (the “IPO Award”) to purchase seven thousand
five hundred (7,500) shares of Common Stock on the terms and conditions set
forth in Section 7(d).

 

(ii)           Initial Awards.  Without any further action of the Board, each
person who is elected or appointed for the first time to be a Non-Employee
Director automatically shall, upon the date of his or her initial election or
appointment to be a Non-Employee Director, be granted a Nonstatutory Stock
Option (the “Initial Award”) to purchase (a) if such initial election or
appointment is after October 29, 2009 but prior to March 3, 2011, twelve
thousand five hundred (12,500) shares of Common Stock on the terms and
conditions set forth in Section 7(d) or (b) if such initial election or
appointment is on or after March 3, 2011, twenty thousand (20,000) shares of
Common Stock on the terms and conditions set forth in Section 7(d).

 

13

--------------------------------------------------------------------------------


 

(iii)         Annual Awards.  Without any further action of the Board, on the
date of each Annual Meeting, commencing with the Annual Meeting in 2013, each
person who is then a Non-Employee Director shall be granted a Nonstatutory Stock
Option (the “Annual Option”) to purchase six thousand (6,000) shares of Common
Stock on the terms and conditions set forth in Section 7(d) and a Restricted
Stock Unit Award (the “Annual Restricted Stock Unit Award”) to receive three
thousand (3,000) shares of Common Stock on the terms and conditions set forth in
Section 7(e).  The Annual Option and the Annual Restricted Stock Unit Award,
together, shall be referred to herein as the “Annual Award.”

 

(d)           Non-Discretionary Option Grant Provisions.

 

(i)            Term.  No Option granted hereunder shall be exercisable after the
expiration of ten (10) years from the date it was granted.

 

(ii)           Exercise Price.  The exercise price of each Option shall be one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted.

 

(iii)         Consideration.  The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid by any combination of the
methods of payment set forth below.

 

(1)           by cash, check, bank draft or money order payable to the Company;

 

(2)           pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds; or

 

(3)           by delivery to the Company (either by actual delivery or
attestation) of shares of Common Stock.

 

(iv)          Termination of Continuous Service.  In the event that an
Optionholder’s Continuous Service terminates for any reason, the Optionholder
may exercise his or her Option (to the extent that the Optionholder was entitled
to exercise such Option as of the date of termination of Continuous Service,
except as otherwise provided in (vii)(4) below in the event of the
Optionholder’s subsequent death) but only within such period of time ending on
the earlier of (i) the date twenty-four (24) months following the termination of
the Optionholder’s Continuous Service (or such longer or shorter period
specified in the Option Agreement), or (ii) the expiration of the term of the
Option as set forth in the Option Agreement.  If, after termination of
Continuous Service, the Optionholder does not exercise his or her Option within
the time specified herein or in the Option Agreement (as applicable), the Option
shall terminate.

 

14

--------------------------------------------------------------------------------


 

(v)            Extension of Termination Date. If the exercise of the Option
following the termination of the Optionholder’s Continuous Service would be
prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option shall terminate on the earlier of (i) the expiration of a period of
twenty-four (24) months after the termination of the Optionholder’s Continuous
Service during which the exercise of the Option would not be in violation of
such registration requirements, or (ii) the expiration of the term of the Option
as set forth in the Option Agreement.

 

(vi)          Death of Optionholder.  In the event of an Optionholder’s death,
the Option, to the extent vested and exercisable, may be exercised by the
Optionholder’s estate, by a person who acquired the right to exercise the Option
by bequest or inheritance or by a person designated to exercise the Option upon
the Optionholder’s death.

 

(vii)         Vesting.  Options granted under the Non-Discretionary Grant
Program shall vest as follows:

 

(1)           IPO Awards.  Each IPO Award shall vest in a series of thirty-six
(36) successive equal monthly installments during the Eligible Director’s
Continuous Service over the three (3)-year period measured from the date of
grant.

 

(2)           Initial Awards.  Each Initial Award shall vest in a series of
thirty-six (36) successive equal monthly installments during the Optionholder’s
Continuous Service over the three (3)-year period measured from the date of
grant.

 

(3)           Annual Option.  Each Annual Option shall vest in a series of
twelve (12) successive equal monthly installments during the Eligible Director’s
Continuous Service over the one (1)-year period measured from the date of grant.

 

(4)           Disability; Death; Change in Control.  In the event that (A) an
Optionholder’s Continuous Service terminates on account of the Optionholder’s
Disability or death or (B) an Optionholder dies within the three-month period
following the termination of the Optionholder’s Continuous Service for a reason
other than death, the Option shall become fully vested and exercisable.  In the
event of a Change in Control, each Option granted under the Non-Discretionary
Grant Program shall become fully vested and exercisable immediately prior to the
effective date of such Change in Control.

 

(viii)        Remaining Terms.  The remaining terms and conditions of each
Option shall be as set forth in an Option Agreement in the form adopted from
time to time by the Board; provided, however, that the terms of such Option
Agreement shall be consistent with the terms of the Plan.

 

(e)           Non-Discretionary Restricted Stock Unit Award Provisions.

 

(i)            Consideration.  Each share of Common Stock subject to an Annual
Restricted Stock Unit Award shall be deemed paid in full in consideration of
services to the Company in the amounts and to the extent required by law.

 

15

--------------------------------------------------------------------------------


 

(ii)           Termination of Continuous Service.  Except as otherwise provided
in any Restricted Stock Unit Award Agreement, any Annual Restricted Stock Unit
Award that has not vested will be forfeited upon the Participant’s termination
of Continuous Service.

 

(iii)         Vesting.  Each Annual Restricted Stock Unit Award shall vest
thirteen (13) months after the date of grant; provided, however, that vesting
shall cease upon termination of Continuous Service except as otherwise provided
in this Section 7(e)(iii) or in any Restricted Stock Unit Award Agreement.  In
the event that (A) a Participant’s Continuous Service terminates on account of
the Participant’s Disability or death or (B) a Participant dies within the
three-month period following the termination of the Participant’s Continuous
Service for a reason other than death, the Annual Restricted Stock Unit Award
shall become fully vested.  In the event of a Change in Control, the Annual
Restricted Stock Unit Award shall become fully vested immediately prior to the
effective date of such Change in Control.

 

(iv)          Payment.  Each Annual Restricted Stock Unit Award may be settled
by the delivery of shares of Common Stock, their cash equivalent, any
combination thereof or in any other form of consideration, as determined by the
Board and contained in the Restricted Stock Unit Award Agreement.

 

(v)            Additional Restrictions.  At the time of the grant of each Annual
Restricted Stock Unit Award, the Board, as it deems appropriate, may impose such
restrictions or conditions that delay the delivery of the shares of Common Stock
(or their cash equivalent) subject to the Annual Restricted Stock Unit Award to
a time after the vesting of such Annual Restricted Stock Unit Award.

 

(vi)          Dividend Equivalents.  Dividend equivalents may be credited in
respect of shares of Common Stock covered by an Annual Restricted Stock Unit
Award, as determined by the Board and contained in the Restricted Stock Unit
Award Agreement.  At the sole discretion of the Board, such dividend equivalents
may be converted into additional shares of Common Stock covered by the Annual
Restricted Stock Unit Award in such manner as determined by the Board.  Any
additional shares covered by the Annual Restricted Stock Unit Award credited by
reason of such dividend equivalents will be subject to all the terms and
conditions of the underlying Restricted Stock Unit Award Agreement to which they
relate.

 

(vii)         Compliance with Section 409A of the Code.  Notwithstanding
anything to the contrary set forth herein, any Annual Restricted Stock Unit
Award granted under the Plan that is not exempt from the requirements of
Section 409A of the Code shall incorporate terms and conditions necessary to
avoid the consequences of Section 409A(a)(1) of the Code.  Such restrictions, if
any, shall be determined by the Board and contained in the Restricted Stock Unit
Award Agreement evidencing the Annual Restricted Stock Unit Award.

 

(viii)        Remaining Terms.  The remaining terms and conditions of each
Annual Restricted Stock Unit Award shall be as set forth in a Restricted Stock
Unit Award Agreement in the form adopted from time to time by the Board;
provided, however, that the terms of such Restricted Stock Unit Award Agreement
shall be consistent with the Plan.

 

16

--------------------------------------------------------------------------------


 

8.             COVENANTS OF THE COMPANY.

 

(a)           Availability of Shares.  During the terms of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.

 

(b)           Securities Law Compliance.  The Company shall seek to obtain from
each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award.  If, after reasonable efforts, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company shall be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Stock Awards unless and until such
authority is obtained.

 

(c)           No Obligation to Notify.  The Company shall have no duty or
obligation to any holder of a Stock Award to advise such holder as to the time
or manner of exercising such Stock Award.  Furthermore, the Company shall have
no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of a Stock Award or a possible period in which the
Stock Award may not be exercised.  The Company has no duty or obligation to
minimize the tax consequences of a Stock Award to the holder of such Stock
Award.

 

9.             MISCELLANEOUS.

 

(a)           Use of Proceeds.  Proceeds from the sale of shares of Common Stock
pursuant to Stock Awards shall constitute general funds of the Company.

 

(b)           Corporate Action Constituting Grant of Stock Awards.  Corporate
action constituting a grant by the Company of a Stock Award to any Participant
shall be deemed completed as of the date of such corporate action, unless
otherwise determined by the Board, regardless of when the instrument,
certificate, or letter evidencing the Stock Award is communicated to, or
actually received or accepted by, the Participant.

 

(c)           Stockholder Rights.  No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to such Stock Award unless and until (i) such
Participant has satisfied all requirements for exercise of the Stock Award
pursuant to its terms, and (ii) the issuance of the Common Stock pursuant to
such exercise has been entered into the books and records of the Company.

 

(d)           No Employment or Other Service Rights.  Nothing in the Plan, any
Stock Award Agreement or other instrument executed thereunder or in connection
with any Stock Award granted pursuant to the Plan shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii)

 

17

--------------------------------------------------------------------------------


 

the service of a Director pursuant to the Bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.

 

(e)           Incentive Stock Option $100,000 Limitation.  To the extent that
the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

 

(f)            Investment Assurances.  The Company may require a Participant, as
a condition of exercising or acquiring Common Stock under any Stock Award,
(i) to give written assurances satisfactory to the Company as to the
Participant’s knowledge and experience in financial and business matters and/or
to employ a purchaser representative reasonably satisfactory to the Company who
is knowledgeable and experienced in financial and business matters and that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock.  The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (x) the issuance of the shares
upon the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (y) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws.  The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

 

(g)           Withholding Obligations.  Unless prohibited by the terms of a
Stock Award Agreement, the Company may, in its sole discretion, satisfy any
federal, state or local tax withholding obligation relating to a Stock Award by
any of the following means (in addition to the Company’s right to withhold from
any compensation paid to the Participant by the Company) or by a combination of
such means: (i) causing the Participant to tender a cash payment;
(ii)  withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to the Participant in connection with the Stock Award;
provided, however, that no shares of Common Stock are withheld with a value
exceeding the minimum amount of tax required to be withheld by law (or such
lower amount as may be necessary to avoid classification of the Stock Award as a
liability for financial accounting purposes); (iii) withholding cash from a
Stock Award settled in cash; (iv) withholding payment from any amounts otherwise
payable to the Participant; or (v) by such other method as may be set forth in
the Stock Award Agreement.

 

(h)           Electronic Delivery.  Any reference herein to a “written”
agreement or document shall include any agreement or document delivered
electronically or posted on the Company’s intranet.

 

18

--------------------------------------------------------------------------------


 

(i)            Deferrals.  To the extent permitted by applicable law, the Board,
in its sole discretion, may determine that the delivery of Common Stock or the
payment of cash, upon the exercise, vesting or settlement of all or a portion of
any Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants.  Deferrals by Participants will
be made in accordance with Section 409A of the Code. Consistent with
Section 409A of the Code, the Board may provide for distributions while a
Participant is still an employee.  The Board is authorized to make deferrals of
Stock Awards and determine when, and in what annual percentages, Participants
may receive payments, including lump sum payments, following the Participant’s
termination of employment or retirement, and implement such other terms and
conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

(j)            Compliance with Section 409A.  To the extent that the Board
determines that any Stock Award granted under the Plan is subject to
Section 409A of the Code, the Stock Award Agreement evidencing such Stock Award
shall incorporate the terms and conditions necessary to avoid the consequences
described in Section 409A(a)(1) of the Code.  To the extent applicable, the Plan
and Stock Award Agreements shall be interpreted in accordance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date. 
Notwithstanding any provision of the Plan to the contrary, in the event that
following the Effective Date the Board determines that any Stock Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
Effective Date), the Board may adopt such amendments to the Plan and the
applicable Stock Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board determines are necessary or appropriate to
(1) exempt the Stock Award from Section 409A of the Code and/or preserve the
intended tax treatment of the benefits provided with respect to the Stock Award,
or (2) comply with the requirements of Section 409A of the Code and related
Department of Treasury guidance.

 

10.          ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

(a)           Capitalization Adjustments.  In the event of a Capitalization
Adjustment, the Board shall equitably adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 3(a); (ii) the
class(es) and maximum number of securities that may be issued pursuant to the
exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 4(c) and 6(d); (iv) the class(es) and number of securities
subject to each Option and each Annual Restricted Stock Unit Award granted under
the Non-Discretionary Grant Program under Section 7; and (v) the class(es) and
number of securities and price per share of stock subject to outstanding Stock
Awards.  The Board shall make such adjustments, and its determination shall be
final, binding and conclusive.

 

(b)           Dissolution or Liquidation.  Except as otherwise provided in a
Stock Award Agreement, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock

 

19

--------------------------------------------------------------------------------


 

not subject to a forfeiture condition or the Company’s right of repurchase)
shall terminate immediately prior to the completion of such dissolution or
liquidation, and the shares of Common Stock subject to the Company’s repurchase
rights may be repurchased by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to repurchase or
forfeiture (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.

 

(c)           Corporate Transaction.  The following provisions shall apply to
Stock Awards in the event of a Corporate Transaction unless otherwise provided
in a written agreement between the Company or any Affiliate and the holder of
the Stock Award:

 

(i)            Stock Awards May Be Assumed.  In the event of a Corporate
Transaction, any surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) may assume or continue any
or all Stock Awards outstanding under the Plan or may substitute similar stock
awards for Stock Awards outstanding under the Plan (including, but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Corporate Transaction), and any reacquisition or
repurchase rights held by the Company in respect of Common Stock issued pursuant
to Stock Awards may be assigned by the Company to the successor of the Company
(or the successor’s parent company, if any), in connection with such Corporate
Transaction.  A surviving corporation or acquiring corporation may choose to
assume or continue only a portion of a Stock Award or substitute a similar stock
award for only a portion of a Stock Award.  The terms of any assumption,
continuation or substitution shall be set by the Board in accordance with the
provisions of Section 2(b).

 

(ii)           Stock Awards Held by Current Participants.  In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have not been assumed,
continued or substituted and that are held by Participants whose Continuous
Service has not terminated prior to the effective time of the Corporate
Transaction (referred to as the “Current Participants”), the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to the effective time of
the Corporate Transaction, and any reacquisition or repurchase rights held by
the Company with respect to such Stock Awards shall lapse (contingent upon the
effectiveness of the Corporate Transaction).

 

(iii)         Stock Awards Held by Former Participants.  In the event of a
Corporate Transaction in which the surviving corporation or acquiring
corporation (or its parent company) does not assume or continue any or all
outstanding Stock Awards or substitute similar stock awards for such outstanding
Stock Awards, then with respect to Stock Awards that have

 

20

--------------------------------------------------------------------------------


 

not been assumed, continued or substituted and that are held by persons other
than Current Participants, the vesting of such Stock Awards (and, if applicable,
the time at which such Stock Award may be exercised) shall not be accelerated
and such Stock Awards (other than a Stock Award consisting of vested and
outstanding shares of Common Stock not subject to the Company’s right of
repurchase) shall terminate if not exercised (if applicable) prior to the
effective time of the Corporate Transaction; provided, however, that any
reacquisition or repurchase rights held by the Company with respect to such
Stock Awards shall not terminate and may continue to be exercised
notwithstanding the Corporate Transaction.

 

(iv)          Payment for Stock Awards in Lieu of Exercise.  Notwithstanding the
foregoing, in the event a Stock Award will terminate if not exercised prior to
the effective time of a Corporate Transaction, the Board may provide, in its
sole discretion, that the holder of such Stock Award may not exercise such Stock
Award but will receive a payment, in such form as may be determined by the
Board, equal in value to the excess, if any, of (i) the value of the property
the holder of the Stock Award would have received upon the exercise of the Stock
Award, over (ii) any exercise price payable by such holder in connection with
such exercise.

 

(d)           Change in Control.  A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant.  A Stock Award may vest as to all or any portion of the shares
subject to the Stock Award (i) immediately upon the occurrence of a Change in
Control, whether or not such Stock Award is assumed, continued, or substituted
by a surviving or acquiring entity in the Change in Control, or (ii) in the
event a Participant’s Continuous Service is terminated, actually or
constructively, within a designated period following the occurrence of a Change
in Control.  In the absence of such provisions, no such acceleration shall
occur.

 

11.          TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)           Plan Term.  The Board may suspend or terminate the Plan at any
time.  Unless terminated sooner, the Plan shall terminate on the day before the
tenth (10th) anniversary of the earlier of (i) the date the Plan is adopted by
the Board, or (ii) the date the Plan is approved by the stockholders of the
Company.  No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

 

(b)           No Impairment of Rights.  Suspension or termination of the Plan
shall not impair rights and obligations under any Stock Award granted while the
Plan is in effect except with the written consent of the affected Participant.

 

12.          EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the IPO Date (the “Effective Date”), but no
Stock Award shall be exercised (or, in the case of a Restricted Stock Award,
Restricted Stock Unit Award, or Other Stock Award shall be granted) unless and
until the Plan has been approved by the Stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.

 

21

--------------------------------------------------------------------------------


 

13.          CHOICE OF LAW.

 

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

 

14.          DEFINITIONS.

 

As used in the Plan, the following definitions shall apply to the capitalized
terms indicated below:

 

(a)           “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act.  The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.

 

(b)           “Annual Award” means the Annual Option and the Annual Restricted
Stock Unit Award granted to an Eligible Director who meets the specified
criteria pursuant to Section 7(c)(iii).

 

(c)           “Annual Meeting” means the annual meeting of the stockholders of
the Company.

 

(d)           “Annual Option” means the Nonstatutory Option granted to an
Eligible Director who meets the specified criteria pursuant to
Section 7(c)(iii).

 

(e)           “Annual Restricted Stock Unit Award” means the Restricted Stock
Unit Award granted to an Eligible Director who meets the specified criteria
pursuant to Section 7(c)(iii).

 

(f)            “Board” means the Board of Directors of the Company.

 

(g)           “Capitalization Adjustment” means any change that is made in, or
other events that occur with respect to, the Common Stock subject to the Plan or
subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company).  Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

 

(h)           “Cause” means with respect to a Participant, the occurrence of any
of the following events:  (i) such Participant’s commission of any felony or any
crime involving fraud, dishonesty or moral turpitude under the laws of the
United States or any state thereof; (ii) such Participant’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) such Participant’s intentional, material violation of any contract or
agreement between the Participant and the Company or of any statutory duty owed
to the Company; (iv)  such Participant’s unauthorized use or disclosure of the
Company’s confidential information or trade secrets; or (v) such Participant’s
gross misconduct. The determination that a termination

 

22

--------------------------------------------------------------------------------


 

of the Participant’s Continuous Service is either for Cause or without Cause
shall be made by the Company in its sole discretion.  Any determination by the
Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Stock Awards held by such
Participant shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.

 

(i)            “Change in Control” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:

 

(i)            any Exchange Act Person becomes the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction. 
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
(A) on account of the acquisition of securities of the Company by an investor,
any affiliate thereof or any other Exchange Act Person from the Company in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

 

(ii)           there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;

 

(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;

 

(iv)          there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; or

 

23

--------------------------------------------------------------------------------


 

(v)            individuals who, on the date the Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
the Plan, be considered as a member of the Incumbent Board.

 

For avoidance of doubt, the term Change in Control shall not include a sale of
assets, merger or other transaction effected exclusively for the purpose of
changing the domicile of the Company.

 

Notwithstanding the foregoing or any other provision of the Plan, the definition
of Change in Control (or any analogous term) in an individual written agreement
between the Company or any Affiliate and the Participant shall supersede the
foregoing definition with respect to Stock Awards subject to such agreement;
provided, however, that if no definition of Change in Control or any analogous
term is set forth in such an individual written agreement, the foregoing
definition shall apply.

 

The Board may, in its sole discretion and without a Participant’s consent, amend
the definition of “Change in Control” to conform to the definition of “Change in
Control” under Section 409A of the Code, and the regulations thereunder.

 

(j)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(k)           “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).

 

(l)            “Common Stock” means the common stock of the Company.

 

(m)          “Company” means Affymax, Inc., a Delaware corporation.

 

(n)           “Consultant” means any person, including an advisor, who is
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and is compensated for such services, or (ii) serving as a member of
the board of directors of an Affiliate and is compensated for such services. 
However, service solely as a Director, or payment of a fee for such service,
shall not cause a Director to be considered a “Consultant” for purposes of the
Plan.

 

(o)           “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated.  A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service; provided, however, if the Entity for which a
Participant is rendering services ceases to qualify as an “Affiliate,” as
determined by the Board in its sole discretion, such Participant’s Continuous

 

24

--------------------------------------------------------------------------------


 

Service shall be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate.  To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of:
(i) any leave of absence approved by the Board of the chief executive officer of
the Company, including sick leave, military leave or any other personal leave;
or (ii) transfers between the Company, an Affiliate, or their successors. 
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.

 

(p)           “Corporate Transaction” means the occurrence, in a single
transaction or in a series of related transactions, of any one or more of the
following events:

 

(i)            a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;

 

(ii)           a sale or other disposition of at least ninety percent (90%) of
the outstanding securities of the Company;

 

(iii)         the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

 

(iv)          the consummation of a merger, consolidation or similar transaction
following which the Company is the surviving corporation but the shares of
Common Stock outstanding immediately preceding the merger, consolidation or
similar transaction are converted or exchanged by virtue of the merger,
consolidation or similar transaction into other property, whether in the form of
securities, cash or otherwise.

 

(q)           “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.

 

(r)           “Director” means a member of the Board.

 

(s)           “Disability” means, with respect to a Participant,  the inability
of such Participant to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, as provided in Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code.

 

(t)            “Effective Date” means the effective date of the Plan as set
forth in Section 12.

 

(u)           “Eligible Director” means a Director who is not an Employee and is
eligible to participate in the Non-Discretionary Grant Program.

 

25

--------------------------------------------------------------------------------


 

(v)            “Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, shall not cause a Director to be considered an “Employee” for purposes
of the Plan.

 

(w)           “Entity” means a corporation, partnership, limited liability
company or other entity.

 

(x)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(y)           “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities.

 

(z)           “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:

 

(i)            If the Common Stock is listed on any established stock exchange
or traded on the Nasdaq Global Select Market or the Nasdaq Global Market
(formerly the Nasdaq National Market), the Fair Market Value of a share of
Common Stock shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange (or the exchange or
market with the greatest volume of trading in the Common Stock) on the date of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable.

 

(ii)           If the Common Stock is listed or traded on the Nasdaq Capital
Market (formerly the Nasdaq Small Cap Market), the Fair Market Value of a share
of Common Stock shall be the mean between the bid and asked prices for the
Common Stock on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable.  Unless otherwise
provided by the Board, if there is no closing sales price (or closing bid if no
sales were reported) for the Common Stock on the date of determination, then the
Fair Market Value shall be the mean between the bid and asked prices for the
Common Stock on the last preceding date for which such quotation exists.

 

(iii)         In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith and in a manner that
complies with Section 409A of the Code.

 

26

--------------------------------------------------------------------------------


 

(aa)         “Incentive Stock Option” means an Option which qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(bb)         “Initial Award” means an Option granted to an Eligible Director who
meets the specified criteria pursuant to Section 7(c)(ii).

 

(cc)         “IPO Award” means an Option granted to an Eligible Director who
meets the specified criteria pursuant to Section 7(c)(i).

 

(dd)         “IPO Date” means the date of the underwriting agreement between the
Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.

 

(ee)         “Non-Discretionary Grant Program” means the non-discretionary grant
program in effect under Section 7 of the Plan.

 

(ff)           “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

 

(gg)         “Nonstatutory Stock Option” means an Option that does not qualify
as an Incentive Stock Option.

 

(hh)         “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(ii)           “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option to purchase shares of Common Stock granted pursuant to the Plan.

 

(jj)           “Option Agreement” means a written agreement between the Company
and an Optionholder evidencing the terms and conditions of an Option grant. 
Each Option Agreement shall be subject to the terms and conditions of the Plan.

 

(kk)        “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

 

(ll)           “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(d).

 

(mm)       “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant.  Each Other Stock Award Agreement shall be
subject to the terms and conditions of the Plan.

 

27

--------------------------------------------------------------------------------


 

(nn)         “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.

 

(oo)         “Own,” “Owned,” “Owner,” “Ownership”  A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.

 

(pp)         “Participant” means a person to whom a Stock Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

 

(qq)         “Performance Criteria” means the one or more criteria that the
Board shall select for purposes of establishing the Performance Goals for a
Performance Period.  The Performance Criteria that shall be used to establish
such Performance Goals may be based on any one of, or combination of, the
following: (i) earnings per share; (ii) earnings before interest, taxes and
depreciation; (iii) earnings before interest, taxes, depreciation and
amortization (EBITDA); (iv) total stockholder return; (v) return on equity;
(vi) return on assets, investment, or capital employed; (vii) operating margin;
(viii) gross margin; (ix) operating income; (x) net income (before or after
taxes); (xi) net operating income; (xii) net operating income after tax;
(xiii) pre- and after-tax income; (xiv) pre-tax profit; (xv) operating cash
flow; (xvi) sales or revenue targets; (xvii) orders and revenue;
(xviii) increases in revenue or product revenue; (xix) expenses and cost
reduction goals; (xx) improvement in or attainment of expense levels;
(xxi) improvement in or attainment of working capital levels; (xxii) economic
value added (or an equivalent metric); (xxiii) market share; (xxiv) cash flow;
(xxv) cash flow per share; (xxvi) share price performance; (xxvii) debt
reduction; (xxviii) implementation or completion of projects or processes;
(xxix) customer satisfaction; (xxx) stockholders’ equity; (xxxi) quality
measures; and (xxxii) to the extent that a Stock Award is not intended to comply
with Section 162(m) of the Code, other measures of performance selected by the
Board.  Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the Stock
Award Agreement.  The Board shall, in its sole discretion, define the manner of
calculating the Performance Criteria it selects to use for such Performance
Period.

 

(rr)         “Performance Goals” means, for a Performance Period, the one or
more goals established by the Board for the Performance Period based upon the
satisfaction of the Performance Criteria.  Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of

 

28

--------------------------------------------------------------------------------


 

one or more relevant indices.  At the time of the grant of any Stock Award, the
Board is authorized to determine whether, when calculating the attainment of
Performance Goals for a Performance Period: (i) to exclude restructuring and/or
other nonrecurring charges; (ii) to exclude exchange rate effects, as
applicable, for non-U.S. dollar denominated net sales and operating earnings;
(iii) to exclude the effects of changes to generally accepted accounting
standards required by the Financial Accounting Standards Board; (iv) to exclude
the effects of any statutory adjustments to corporate tax rates; and (v) to
exclude the effects of any “extraordinary items” as determined under generally
accepted accounting principles.  In addition, the Board retains the discretion
to reduce or eliminate the compensation or economic benefit due upon attainment
of Performance Goals.

 

(ss)         “Performance Period” means one or more periods of time, which may
be of varying and overlapping duration, as the Committee may select, over which
the attainment of one or more Performance Goals will be measured for the purpose
of determining a Participant’s right to and the payment of a Performance Stock
Award.

 

(tt)           “Performance Stock Award” means an award of shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(d).

 

(uu)         “Plan” means this Affymax, Inc. 2006 Equity Incentive Plan.

 

(vv)          “Prior Plan” means the Company’s 2001 Stock Option/Stock Issuance
Plan as in effect immediately prior to the Effective Date.

 

(ww)        “Restricted Stock Award” means an award of shares of Common Stock
which is granted pursuant to the terms and conditions of Section 6(a).

 

(xx)         “Restricted Stock Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Award evidencing the
terms and conditions of a Restricted Stock Award grant.  Each Restricted Stock
Award Agreement shall be subject to the terms and conditions of the Plan.

 

(yy)         “Restricted Stock Unit Award” means a right to receive shares of
Common Stock which is granted pursuant to the terms and conditions of
Section 6(b).

 

(zz)         “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant.  Each Restricted
Stock Unit Award Agreement shall be subject to the terms and conditions of the
Plan.

 

(aaa)       “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

 

(bbb)       “Securities Act” means the Securities Act of 1933, as amended.

 

(ccc)       “Stock Appreciation Right” means a right to receive the appreciation
on Common Stock that is granted pursuant to the terms and conditions of
Section 6(c).

 

29

--------------------------------------------------------------------------------


 

(ddd)       “Stock Appreciation Right Agreement” means a written agreement
between the Company and a holder of a Stock Appreciation Right evidencing the
terms and conditions of a Stock Appreciation Right grant.  Each Stock
Appreciation Right Agreement shall be subject to the terms and conditions of the
Plan.

 

(eee)       “Stock Award” means any right to receive Common Stock granted under
the Plan, including an Option, a Restricted Stock Award, a Restricted Stock Unit
Award, a Stock Appreciation Right, a Performance Stock Award, or any Other Stock
Award.

 

(fff)         “Stock Award Agreement” means a written agreement between the
Company and a Participant evidencing the terms and conditions of a Stock Award
grant.  Each Stock Award Agreement shall be subject to the terms and conditions
of the Plan.

 

(ggg)      “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .

 

(hhh)      “Ten Percent Stockholder” means a person who Owns (or is deemed to
Own pursuant to Section 424(d) of the Code) stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any Affiliate.

 

30

--------------------------------------------------------------------------------